DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    CHANNING ALBERTO STEWART,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-3526

                             [April 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Edward H. Merrigan, Jr., Judge; L.T. Case No. 14-
14270CF10A.

   Carey Haughwout, Public Defender, and Ikram Ally, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

WARNER, J.

    Appellant challenges his conviction and sentence entered after a plea,
contending that the court abused its discretion in denying his pre-
sentence motion to withdraw his plea. Because such motions should be
liberally construed in favor of a defendant, and it is apparent that
appellant’s attorney failed to advise him regarding the collateral
consequences of his plea, we reverse.

    Appellant was charged with a sexual battery by a person under eighteen
upon a person less than twelve years of age, in violation of section
794.011(2)(b), Florida Statutes (2014). He accepted a plea offer to plead
no contest in exchange for a sentence of four years in prison followed by
fifteen years of sex offender probation. The plea agreement also included
an inserted term, “registration.” At the change of plea hearing, appellant’s
counsel handed the executed plea agreement to the Judge but then
expressed that he had “one caveat,” noting that he did not know the level
of registration and whether there was any discretion that the court may
have in the level. He requested additional time to determine this, and the
court postponed sentencing. Appellant was not asked about this “caveat,”
nor did the court inform him of the possibility of this collateral
consequence in the plea colloquy.

   A month later, the State moved to declare appellant a sexual predator.
Appellant’s attorney stated that his research had not revealed anything for
appellant to contest as to the designation. The court then found appellant
to be a sexual predator and ordered him to surrender in January. It did
not impose the sentence at that time to avoid issues if he should fail to
return.

   When appellant appeared to surrender for final sentencing and
incarceration, he expressed unhappiness with the plea agreement. He told
the court that he had asked his lawyer to explain sexual offender probation
and its terms, but his lawyer never advised him on it. Appellant further
contended that he was caught off guard to find out that he would be
designated a sexual predator. The court asked if he still would like to
accept the plea agreement, and appellant responded that he did not know
and was scared. The court allowed him additional time to discuss this
with his attorney and reset his surrender date.

    Appellant, through counsel, moved to withdraw the plea but then
counsel moved to withdraw from representation of appellant, which the
court granted. A public defender was appointed who eventually filed a
renewed motion to withdraw the plea because of the prior counsel’s failure
to fully advise appellant of the consequences of the plea. Appellant argued
that he lacked knowledge about the plea details and consequences, noting
that he was confused about his designation status.             After many
continuances of the hearing, the court denied the motion to withdraw and
then proceeded to sentence him to four years in prison, followed by fifteen
years of sexual offender probation. The court had previously determined
that he should be designated a sexual predator. It also imposed costs.

   This appeal follows. Pending appeal, appellant moved to correct
sentencing errors under Florida Rule of Criminal Procedure 3.800(b)(2),
arguing certain costs and the sexual predator designation were
erroneously imposed. The trial court did not rule on the motion within
sixty days. Therefore it was deemed denied. See Fla. R. Crim. P.
3.800(b)(2)(B).

   “The standard of review of a trial court’s denial of a motion to withdraw
plea is abuse of discretion.” Woodly v. State, 937 So. 2d 193, 196 (Fla. 4th
DCA 2006).


                                     2
    Because appellant filed his motion to withdraw plea prior to sentencing,
Florida Rule of Criminal Procedure 3.170(f) governs and provides that,
“[t]he court may in its discretion, and shall on good cause, at any time
before a sentence, permit a plea of guilty or no contest to be withdrawn[.]”
(emphasis added). “Thus, the trial court is obligated to allow the defendant
as a matter of right to withdraw a plea if good cause is shown, while in
situations where less than good cause is shown, a trial court’s decision
will not be reversed absent an abuse of discretion.” Smith v. State, 840 So.
2d 404, 406 (Fla. 4th DCA 2003). “In either situation, this rule should be
liberally construed in favor of a defendant; this is because the law inclines
towards a trial on the merits, and where it appears the interests of justice
would be served, a defendant should be permitted to withdraw the plea.”
Id.

   Good cause is shown if the plea was entered under mental weakness,
misapprehension, mistake, surprise, fear, promise, ignorance of a
consequence, or other circumstances affecting a defendant’s rights. State
v. Partlow, 840 So. 2d 1040, 1044 (Fla. 2003) (Cantero, J., concurring);
see also Johnson v. State, 971 So. 2d 212, 214 (Fla. 4th DCA 2008). The
burden to establish good cause rests on the party seeking to withdraw the
plea. Wagner v. State, 895 So. 2d 453, 455–56 (Fla. 5th DCA 2005).

    In Johnson, we held that failure to inform a defendant of collateral
consequences meets the “good cause” test for pre-sentence withdrawal.
971 So. 2d at 216. There, trial counsel had failed to provide proper advice
on the Jimmy Ryce Act consequences of the plea. Although this was a
collateral consequence, it still constituted good cause to withdraw the plea.
Id. at 213. In so holding, we relied on Johnson v. State, 947 So. 2d 1208
(Fla. 5th DCA 2007), in which the court held that “[f]ailure to inform [the
defendant] of th[e] collateral consequence[s] may not have rendered the
plea involuntary, but that his ignorance of it does meet the ‘good cause’
test for a pre-sentence plea withdrawal.” Id. at 1210; see also Luedtke v.
State, 6 So. 3d 653, 656 (Fla. 2d DCA 2009) (stating that misadvice
regarding the applicability of the Jimmy Ryce Act constituted good cause
for a pre-sentence plea withdrawal); Clemmons v. State, 919 So. 2d 657,
657 (Fla. 1st DCA 2006) (“[A]n offender who enters a plea in reasonable
reliance on his attorney’s misadvice as to a collateral consequence should
be allowed to withdraw his plea.”).

   Here, appellant was not advised by his counsel of the collateral
consequences of his plea and what sexual offender probation entailed. He
was specifically not advised that he would be designated a sexual predator,
which was never mentioned until after he agreed to the plea. His attorney
did not know the levels of registration, as is reflected by his various

                                     3
statements to the trial court. The plea agreement did not elucidate the
sexual offender probation or even mention registration as a sexual
predator. Therefore, there is nothing in the record to contradict appellant’s
claim of lack of knowledge of the collateral consequences.

   As the failure to inform of a collateral consequence meets the
requirement of good cause for a withdrawal of a pre-sentence plea, the trial
court abused its discretion in denying the motion. We thus reverse and
remand for vacation of the conviction and sentence and for further
proceedings.

   Reversed and remanded with directions.

DAMOORGIAN and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     4